UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7464



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TYRONE SHEPPARD,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-83-107)


Submitted:   December 18, 2003            Decided:   January 16, 2004


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrone Sheppard, Appellant Pro Se. Paul Joseph McNulty, United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Tyrone Sheppard seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000) and, in the alternative, under Fed. R. Crim. P. 35.                    An

appeal may not be taken from the final order in a § 2255 proceeding

unless   a   circuit    justice   or   judge    issues   a     certificate    of

appealability.    28 U.S.C. § 2253(c)(1) (2000).             A certificate of

appealability will not issue for claims addressed by a district

court    absent   “a    substantial    showing    of     the    denial   of    a

constitutional right.”      28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find both that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.     See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).             We have independently

reviewed the record and conclude that Sheppard has not made the

requisite    showing.      Accordingly,    we    deny    a     certificate    of

appealability and dismiss the appeal.          To the extent that Sheppard

appeals the denial of relief under Fed. R. Crim. P. 35, we affirm

the judgment. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                     DISMISSED


                                   - 2 -